



stonlogonew.jpg [stonlogonew.jpg]


August 28, 2018


Mr. Jeffrey DiGiovanni
109 Antelope Drive
Mulica Hill, NJ 08062


Re: Employment Offer
Dear Jeffrey:


I am pleased to offer you the full-time exempt position of Chief Accounting
Officer for StoneMor GP LLC (the “Company”). We are pleased with your decision
to join the StoneMor team, and believe that you will make a significant
contribution to the success of the business. The purpose of this letter is to
set forth the details of your employment. In accordance with our discussions,
set forth below are the terms and conditions of your employment:


TITLE:
Chief Accounting Officer



REPORTING TO:
Mark Miller, Chief Financial Officer



START DATE:
September 5, 2018



BASE SALARY:
$250,000 annually (payable weekly or pursuant to standard company payroll
practice).



BONUS:
For each calendar year of your employment, you shall have the opportunity to
earn an annual incentive bonus with a target bonus equal to 25% of Base Salary.
The actual incentive bonus awarded is discretionary and will be based on Company
performance against performance targets established by the Compensation
Committee as well as mutually agreed upon personal performance goals.

        
EQUITY PARTICIPATION:
Subject to comp committee approval, annually, you will be eligible to receive
long-term equity incentive awards, currently targeted at 25% of Base Salary,
subject to the Compensation Committee’s approval. Half (50%) of this award will
vest ratably over 3 years and the other half (50%) will vest based upon
performance criteria established by the Compensation Committee.



VACATION:
Four weeks










--------------------------------------------------------------------------------





BENEFITS:
You will be eligible to receive the same benefits as are provided to all Company
employees. A Summary Plan Description of benefits will be provided to you
separately.

    


The terms of employment as outlined in this offer letter do not constitute an
employment contract and are subject to change at any time. Your employment with
the Company will be at-will, meaning either you or the Company may terminate
your employment at any time, for any reason, with or without notice.


You agree to devote your exclusive attention to Company business, and will not
render any service or engage in any activity that conflicts or interfered with
the performance of your duties and obligations of employment. In addition, you
will adhere to all of the Company’s policies and procedures in place during the
course of your employment.


This offer is contingent upon satisfactory completion of our standard pre-hire
requirements, including completion of references, and a pre-employment
background check. You will be required to sign a Confidentiality, Nondisclosure,
and Restrictive Covenant Agreement as condition of employment. Further, this
offer is conditioned on your representation that you are not subject to any
confidentiality, noncompetition or other agreement that restricts your
post-employment activities or that may affect your ability to devote full time
attention to your work for the Company.


Jeffrey, I’m again looking forward to our partnership together and your
contributions to the growth and success of StoneMor. Please feel free to contact
me if you have further questions regarding this offer.


Best Regards,


By: /s/ Mark Miller                            
Mark Miller
Chief Financial Officer


Agreed and Accepted,
This 5th day of September 2018




By: /s/ Jeffrey DiGiovanni                        
Jeffrey DiGiovanni





